Citation Nr: 1044596	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1985 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The claim was previously before the Board in March 2010, 
and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The of entitlement to service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a cervical spine 
disability was denied by rating decision in August 1997, and the 
Veteran did not appeal.  

2.  Evidence received since August 1997 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service 
connection for a cervical spine disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since August 1997 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's original claim for a cervical spine disability was 
denied by a rating decision in August 1997.  He did not appeal, 
and the decision became final at the end of the statutory time 
limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, 
the claim can only be reopened if new and material evidence has 
been submitted since the last prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

The Veteran submitted a claim to reopen in January 2006.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence relevant to the claim for service connection for a 
cervical spine disability which was of record at the time of the 
August 1997 decision consisted of the Veteran's service treatment 
records; private treatment records dated between April and June 
1997 indicating that the Veteran had undergone surgery for 
cervical disc herniation; and reports of VA examinations of his 
spine dated in June and July 1997.  The claim was denied because 
service treatment records did not indicate that the Veteran had 
sustained a neck injury in service.  

Relevant evidence that has been associated with the claims folder 
since the August 1997 rating decision includes VA treatment 
records indicating that the Veteran has complained of neck and 
shoulder pain with radiation, and an April 2010 statement from 
the Veteran that he experienced "searing pain" from his neck to 
his right arm within one year of his separation from service.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, 
or find nonprobative, lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  Thus, his statements 
regarding the time of onset of his neck pain are lay evidence 
which must be considered.

The Veteran's claim was previously denied because a cervical neck 
disability did not begin during service and was not shown to be 
otherwise related to service.  The Veteran's recent testimony 
indicates that he had pain in his neck within one year of 
separation.  Service connection for certain diseases, including 
arthritis, may be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§3.307(a), 3.309(a).  Therefore, the Veteran's statements 
relate to an unestablished fact necessary to substantiate the 
claim, constitute new evidence that is material to the Veteran's 
claim, and raise a reasonable possibility of substantiating his 
claim.  As evidence that is both new and material has been 
received, the claim for service connection for a cervical spine 
disability is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   

ORDER

New and material evidence having been received, the claim for 
service connection for a cervical spine disability is reopened; 
to that extent only, the appeal is granted.


REMAND

Remand is required for further development consistent with VA's 
duty to assist the Veteran in substantiating his claim, and 
applicable case law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a neck disability 
with radiating pain, which he contends results from an injury in 
service, when scaffolding fell on him.  Service treatment records 
reflect that the Veteran was treated for pain in his shoulder and 
arm after he was hit by falling scaffolding.  He reports that he 
began to experience "searing pain" in his neck within one year 
of separation. 

The claims folder contains private treatment records that 
indicate that the Veteran underwent a cervical diskectomy in 
April 1997.  He was afforded VA examinations of his neck and 
neurological symptoms in June and July 1997, but no opinions as 
to the etiology of the claimed conditions was provided.  Recent 
VA treatment records indicate that the Veteran continues to 
complain of neck and shoulder pain, with radiation into the upper 
extremities. 

Therefore, a remand is required to obtain an opinion regarding 
the etiology of the Veteran's claimed neck disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79( 
2006). 

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his claimed 
neck disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must 
be made available to examiner for 
review in connection with the 
examination.  The examiner should be 
informed that the Veteran's description 
of his neck pain during and since service 
constitutes evidence of the claimed 
condition and should be discussed.  Any 
countervailing medical evidence in the 
record should also be addressed.  Based 
on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed neck disability was incurred in 
or is otherwise related to service.  

Complete rationale for all opinions 
must be provided.  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


